Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Claims 13-25 are pending in this application; which is a DIV of Serial Number 13/496693, now abandoned; which is a 371 of PCT/JP2010/004668.
	The preliminary amendment dated 07/31/2018 adding new claims 19-25 and canceling claims 1-12 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/496693, filed on 03/16/2012.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with “The present invention provides”.  The examiner suggests its deletion.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

The disclosure is objected to because of the following informalities listed below.
Appropriate correction is required.
	The lineage should be updated in the first paragraph to reflect that the parent application is abandoned.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15 line 2, the term “bag-like” is deemed vague and indefinite as what constitutes bag-like because the addition of the word “like” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  The same issue applies to claims 16-17.
	In claim 25, the phrase “clean warm air” is deemed vague and indefinite as to what clean and warm is.  For example, is 100oC warm?  Clarification and appropriate amendments are requested.
In claim 18 line 3, the term “ozone water” is deemed vague and confusing as to what said term is.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oda et al. (2011/0274926) (foreign priority date of 02/27/2009) in view of Murai et al. (PCT/JP2009/003983) (using Murai et al. 2011/0253823 as a translation) and vice versa.
Oda discloses a method of producing a polycrystalline silicon rod (title) by depositing polycrystalline silicon rods on the surfaces of the silicon core members having a pair of core wires which are held by electrodes (0005).  However, the reference fails to teach removing and crushing.
Murai teaches a raw silicon crusher (title) in which a pair of beds crush the pure silicon by applying pressure with the expressed purpose of decreasing impurity (0006-0008) and is done inside a box-shaped case (0022).  Contamination is also removed by chemical etching (0009).  It would have been obvious to utilize the crusher in Oda with the expectation of obtaining polycrystalline members depending on the desired final product.
In addition, it would have been obvious to utilize Oda’s process of depositing polycrystalline silicon in Murai with the expectation of success because Oda teaches a conventional way of producing polysilicon rods.

Regarding claim 14, Murai teaching etching (0009) which inherently removes a material.  To remove 155 mm would have been obvious in the absence of a showing of unexpected results.
Regarding claim 15, the applicant requires a bag.  Murai teaches a box-shaped case (0022).  To utilize a bag would have been obvious because the crushed material remains in an enclosed area.
Regarding claim 16, the applicant requires a seal.  Murai teaches a box-shaped case (0022).  To utilize a seal would have been obvious because the crushed material remains in an enclosed area.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oda et al. (2011/0274926) (foreign priority date of 02/27/2009) in view of Murai et al. (PCT/JP2009/003983) (using Murai et al. 2011/0253823 as a translation) and vice versa and further in view of Arvidson et al. (2003/0159647).  The combination of Oda/Murai fails to specifically teach a bag.
Arvidson teaches of producing polycrystalline silicon pieces by using a jaw crusher (0114-0119) in which the flowable chips are placed in a polyethylene bag (0126).  It would have been obvious to utilize a bag in the combination with the expectation of convenient packaging because Arvidson teaches of using a bag
Regarding claim 16, Arvidson teaches sealing (0020).
Regarding claim 17, Arvidson teaches a polyethylene bag (0126).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oda et al. (2011/0274926) (foreign priority date of 02/27/2009) in view of Murai et al. (PCT/JP2009/003983) (using Murai et al. 2011/0253823 as a translation) and vice versa and further in view of Hiroki et al. (2002/0132383).  The combination of Oda/Murai fails to teach washing with ozone water to form a silicon oxide film.
Hiroki teaches of manufacturing a semiconductor device (title) in which ozone water is used to form a silicon oxide film to prevent etching in the final product (0215).  It would have been obvious to utilize ozone water to form a silicon film in the combination because Hiroki teaches same to prevent etching.

Allowable Subject Matter
Claims 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	It is well known to use wet washing and dry etching to form a silicon oxide film as noted in Yamamoto et al. (2004/0051153).  It is also well known to utilize HF acid for wet washing to deposit polycrystalline silicon as noted in Fujiwara et al. (2005/0020021).  It is further well known to utilize a mixture of ammonia, hydrogen peroxide, and water to etch a polysilicon material as noted in Yamaguchi (2008/0124915).  However, the prior art fails to teach prewashing, etching, oxidation treating, and drying for washing as required in claim 19, from which claims 20-25 depend.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        01/27/2022